DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 9/19/2022.  Claims 1 and 4-8 are amended and claims 1-8 are currently pending.

Drawings
The drawings are objected to because Figures 1 and 5 do not clearly depict the compensating mirrors.  Replacement drawings do not make the mirrors more visible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2011/0075235 to Cook (cited by Applicant) in view of US PG Pub. 2014/0254003 to Katashiba et al. (hereinafter Katashiba). 
	Regarding claim 1, Cook discloses a freeform surface off-axial three-mirror imaging system, comprising: a primary mirror (primary mirror 210, Fig. 2(a)); Claim 1 & 9), a secondary mirror (secondary mirror 220, Fig. 2(a)); Claim 1 & 9), and a compensating mirror (tertiary mirror 230, Fig. 2(a)); Claim 1 & 9), wherein the primary mirror, the secondary mirror and the compensating mirror are located adjacent and spaced away from each other (Fig. 2(a)), a surface shape of each of the primary mirror and the secondary mirror is a quadric surface (Claim 1), the primary mirror is an aperture stop (Fig. 2(a)), a surface shape of the compensating mirror is a freeform surface (Claim 9), and a light emitted from a light source is reflected by the primary mirror, the secondary mirror, and the compensating mirror to form an image on a image plane (image 270, Fig. 2(a)).
Regarding claim 2, Cook discloses a first three-dimensional rectangular coordinates system (X,Y,Z) is defined by a location of the secondary mirror, a vertex of the secondary mirror is an origin of the three-dimensional rectangular coordinates system (X,Y,Z), a reflective surface of the compensating mirror is an xy polynomial freeform surface (arbitrary coordinate system anticipated by Fig. 2(a) system); and an xy polynomial equation is 
    PNG
    media_image1.png
    113
    479
    media_image1.png
    Greyscale
 wherein z represents surface sag, c represents surface curvature, k represents conic constant, while Ai represents an ith term coefficient (this equation represents a standard aspherical equation and is thus anticipated by Claim 9).  Cook discloses an F-number of view of the freeform surface off-axial three-mirror imaging system is 12 (“optical system 200 has an F-number of 12 and a field of view of about 2 degrees”; [0040]).
Cook discloses the claimed invention as cited above though does not explicitly disclose an F-number is 5.
The prior art F-number disclosed by Cook is so close that prima facie one skilled in the art would have expected the optical system to have the same properties as the claimed apparatus. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  The difference in the F-number is a matter of routine optimization that would have been an obvious variant of the prior art optical system.
Further, Katashiba discloses “[r]egarding a telescope used for astronomical observation, the larger the aperture, the higher the resolution and the stronger the light condensing power” and “[t]herefore, a large-aperture telescope is needed to obtain high observation performance”.  The F-number of 12 in Cook would have been obvious to reduce for the purposes of increading the aperture size and optimizing resolution in the telescope ([0004]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to reduce an F-number as taught by Katashiba with the system as disclosed by Cook.  The motivation would have been to improve optimizing resolutions ([0004]).
Regarding claim 7, Cook discloses an angle between the compensating mirror and the Y-axis is about 45° (as the claim does not specify the particular geometric relationship between the claimed angle and the compensating mirror, the broadest reasonable interpretation of the claim allow this to be arbitrarily picked as any vector or plane or characteristic geometry of the mirrors, and is thus anticipated by Fig. 2(a)).
Regarding claim 8, Cook discloses a field of view of the freeform surface off-axial three-mirror imaging system is 1.0° x 0.2° (“a field of view of about 2 degrees”; [0040]).  A field of view of “about 2 degrees” subsumes a field of view of “1.0° x 0.2°”.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a freeform surface off-axial three-mirror imaging system comprising the recited optical characteristics.

Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not, in part, persuasive.
The drawing objection is repeated, in part, as Figures 1 and 5 do not clearly depict the claimed compensating mirrors.
Applicant argues that Cook does not disclosed the claimed invention with the newly presented F-number limitation.  Examiner agrees, and the rejection is modified above to account for the obviousness of merely lowering the F-number of a telescope system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872